Citation Nr: 0509837	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-14 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include xerosis, nummular dermatitis and mild stasis 
dermatitis, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the claim.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a); 
38 C.F.R. § 20.900(c).

This case was previously before the Board in April 2004, at 
which time it was remanded for additional development.  For 
the reasons stated below, the Board finds that a new remand 
is required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In April 2004, the Board noted that the veteran had been 
treated for hives in 1953 and for folliculitis in 1968.  The 
Board also noted that he had undergone a VA skin disorder 
examination in April 2002 at which the examiner opined that 
the veteran's skin disorders were not the result of Agent 
Orange (herbicide) exposure.  However, the Board also noted 
that the examiner was not asked to provide an opinion as to 
whether any current skin disorder was related to the skin 
disorder treated in service.  Accordingly, the Board remanded 
the veteran's claim, in part, for him to be accorded an 
examination to determine the nature and etiology of his skin 
disorders.  

The record, including a January 2005 Supplemental Statement 
of the Case (SSOC), reflects that the veteran was 
subsequently scheduled for examinations in September and 
October 2004 but failed to appear.  However, while the AMC 
sent correspondence to the veteran in September 2004 
informing him that they had contacted the nearest VA medical 
facility to schedule the examination, no notice to the 
veteran regarding the actual date for the scheduled 
examination appears in the record.  Further, following the 
January 2005 SSOC, the veteran submitted a statement 
asserting that he had never received any appointments for his 
VA examination.  By statements dated in February and March 
2005, his representative contended that a new examination 
should be scheduled for the veteran in light of the fact that 
he had not been notified of the scheduled examinations in 
September and October 2004.

In Stegall, the United States Court of Appeals for Veterans 
Claims (Court) held that has held that "a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand."  11 Vet. App. at 271.  As the veteran has asserted 
he was never notified of the examinations scheduled in 
September and October 2004, and no notice regarding the 
actual dates scheduled for these examinations appears in the 
record, the Board concludes that the holding in Stegall 
requires that a new remand is required for the veteran to be 
rescheduled for an examination to determine the nature and 
etiology of his skin disorders.



Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of his skin disorder.  
A copy of the notice to the veteran 
regarding the scheduling of this 
examination should be included in the 
claims folder.

The claims folder should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current skin disorder found to be 
present had their origin during, or are 
otherwise related to, the veteran's 
active military service.  The examiner 
should provide the rationale for any 
opinion provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

2.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall, supra.

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
January 2005, and provides an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


